Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 103 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional No. 61/891054, and Application No. 14/514164 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither the provisional or application documents make any reference to a patient’s pregnancy or determining the risk of preterm birth. As such, the instant application does have having priority benefits beyond December 20, 2018. 

Status of Claims 
This office action for the 16/228732 application is in response to the communications filed February 03, 2021.
Claims 1, 17 and 26 were amended February 03, 2021.
Claims 1-30 are currently pending and considered below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the strongly suggests tying the recited modules to a computer or processor to avoid interpretation under 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine, manufacture or composition of matter.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receive and store electronic patient data consisting of only electronic health insurance claim data associated with a plurality of patients, a preterm birth predictive module including a plurality of weighted risk variables and risk thresholds, identify a pool of pregnant patients and to apply the predictive model to only the electronic health insurance claim data of the pool of pregnant patients to determine a risk score for each pregnant patient in response to the weighted risk variables and risk thresholds to identify at least one patient who is at risk for preterm birth. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a data store configured to”, “a risk logic module configured to”, “a data presentation module operable to electronically present notification and information to an intervention coordination team about the identified at least one high-risk patient” and “electronically”, a data store configured to receive and store electronic patient data consisting of only electronic health insurance claim data associated with a plurality of patients, a preterm birth predictive module including 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a data presentation module operable to electronically present notification and information to an intervention coordination team about the identified at least one high-risk patient” which corresponds to mere data gathering and/or output.
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a data store configured to”, “a risk logic module configured to”, and “electronically”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a data presentation module operable to electronically present notification and information to an intervention coordination team about the identified at least one high-risk patient” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“automatically adjust the weights of the plurality of risk variables in response to trends in the patient data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“further comprising an artificial intelligence tuning module adapted to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further comprising an artificial intelligence tuning module adapted to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or 
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“automatically adjust the risk thresholds of the plurality of risk variables in response to trends in the patient data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“further comprising an artificial intelligence tuning module adapted to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further comprising an artificial intelligence tuning module adapted to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“automatically add or remove risk variables in the at least one predictive model in response to trends in the patient data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“further comprising an artificial intelligence tuning module adapted to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further comprising an artificial intelligence tuning module adapted to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“automatically adjust at least one of the weights, risk thresholds, and risk variables in response to trends in the patient data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“further comprising an artificial intelligence tuning module adapted to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“automatically adjust a parameter in the predictive model in response to detecting a change in the patient data to improve the accuracy of risk score determination” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“further comprising an artificial intelligence tuning module adapted to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further comprising an artificial intelligence tuning module adapted to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receive and store real-time and historic patient data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the data store is configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the data store is configured to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the data presentation module is further configured to generate and transmit notification and information to at least one of patient, family, and care team members in a form selected from at least one member of the group consisting of text message, multimedia message, instant message, voice message, e-mail message, web page, web-based message, web pages, web-based message, and text files” further defines the limitation of data presentation module recited as an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“automatically determine content of notification and information generated and transmitted in response to a risk score of at least one patient via the data presentation module” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“further comprising an artificial intelligence tuning module adapted to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further comprising an artificial intelligence tuning module adapted to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the data presentation module is further configured to generate and transmit notification and information to at least one mobile device” further defines the limitation of data presentation module recited as an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the data presentation module further comprises a dashboard interface adapted to present and display information in response to a user request” further defines the limitation of data presentation module recited as an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 12,
Claim 12 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receive and store patient data comprising data related to the patient’s medical claims, eligibility for coverage, insurance membership, and healthcare provider” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the data store is configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the data store is configured to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 13, 
Claim 13 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receive and store patient data comprising a social determinant of health” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the data store is configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the data store is configured to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 14, 
Claim 14 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receive and store patient data comprising medical claim data that comprise data on or related to type of claim (inpatient, long term care, prescription drug, etc.), type of service, beginning and end date of service, place of service, type of service, procedure code(s), diagnosis code(s), provider ID(s), patient status, prescribing physician ID, prescription, and prescription fill date” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the data store is configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the data store is configured to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 15, 
Claim 15 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receive and store patient data comprising eligibility data that comprise data on or related to identification number(s), date of birth, gender, race/ethnicity, county, zip code, plan type, basis of eligibility, eligibility group, days of eligibility, and income level” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the data store is configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the data store is configured to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receive the patient data and perform data extraction and data scrubbing on the received patient data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“further comprising a data integration logic module configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further comprising a data integration logic module configured to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 is substantially similar to claim 2. As such claim 17 is rejected for the same reasons as claim 2.
As per claim 18, 
Claim 18 is substantially similar to claim 7. As such claim 18 is rejected for the same reasons as claim 7.
As per claim 19, 
Claim 19 is substantially similar to claim 12. As such claim 19 is rejected for the same reasons as claim 12.
As per claim 20, 
Claim 20 is substantially similar to claim 4. As such claim 20 is rejected for the same reasons as claim 4.
As per claim 21, 
Claim 21 is substantially similar to claim 5. As such claim 21 is rejected for the same reasons as claim 5.
As per claim 22, 
Claim 22 is substantially similar to claim 13. As such claim 22 is rejected for the same reasons as claim 13.
As per claim 23, 
Claim 23 is substantially similar to claim 14. As such claim 23 is rejected for the same reasons as claim 14.
As per claim 24, 
Claim 24 is substantially similar to claim 15. As such claim 24 is rejected for the same reasons as claim 15.
As per claim 25, 
Claim 25 is substantially similar to claim 16. As such claim 25 is rejected for the same reasons as claim 16.
As per claim 26, 
Claim 26 is substantially similar to claim 1. As such claim 26 is rejected for the same reasons as claim 1.
As per claim 27, 
Claim 27 is substantially similar to claim 6. As such claim 27 is rejected for the same reasons as claim 6.
As per claim 28, 
Claim 28 is substantially similar to claim 12. As such claim 28 is rejected for the same reasons as claim 12.
As per claim 29, 
Claim 29 is substantially similar to claim 13. As such claim 29 is rejected for the same reasons as claim 13.
As per claim 30, 
Claim 30 is substantially similar to claim 14. As such claim 30 is rejected for the same reasons as claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 USC 103 as being unpatentable over Amarasingham et al. (US 2015/0025329; herein referred to as Amarasingham). 
As per claim 1, 
Amarasingham teaches a clinical pregnancy preterm birth predictive system. (Paragraphs [0021]-[0022] and [0069]-[0070] of Amarasingham. The teaching describes a predictive modeling process that calculates a risk score for a patient. Some adverse events are associated with perinatal cases such as preterm labor.)
Amarasingham further teaches a data store configured to receive and store electronic patient data consisting of health insurance claim data associated with a plurality of patients; (Abstract and Paragraphs [0008]-[0014] of Amarasingham. The teaching describes at least a patient care surveillance system which comprises a data store operable to receive and store clinical and non-clinical data. Patient non-clinical data may include race, gender, age, social data, behavioral data, lifestyle data, economic data, type and nature of employment, job history and medical insurance information.)
Amarasingham further teaches a preterm birth predictive model including a plurality of weighted risk variables and risk thresholds; (Paragraphs [0018]-[0024] of Amarasingham
Amarasingham further teaches a risk logic module configured to identify a pool of pregnant patients and to apply the predictive model of the pool of pregnant patients to determine a risk score for each pregnant patient in response to the weighted risk variables and risk thresholds to identify at least one patient. (Paragraphs [0018]-[0024] and [0069]-[0070] of Amarasingham. The teaching describes at least a predictive modeling process that calculates a risk score for the patient and specifies how to categorize and weigh each variable or risk factor in order to calculate the predicted probability of readmission or risk score. The teaching further describes that some adverse events are associated with perinatal cases.)
Amarasingham further teaches a data presentation module operable to electronically present notification and information to an intervention coordination team about the identified at least one high-risk patient. (Abstract and Paragraphs [0069]-[0070], [0090] of Amarasingham. The teaching describes at least a data presentation module operable to present information associated with the adverse event, wherein the adverse event can be preterm labor.)
Amarasingham further teaches an artificial intelligence tuning module configured to automatically adjust at least one of the weighted risk variables and risk thresholds in the predictive model in response to comparing actual patient outcomes and then determine risk scores for the patients. (Paragraphs [0018]-[0024] of Amarasingham. The teaching describes at least artificial intelligence model tuning process may automatically modify or improve a predictive model, adjust the predictive weights of variables and adjust the threshold values of specific variables.)
Amarasingham does not explicitly teach that this electronic patient data only consists of electronic health insurance claim data. 
However it would have been obvious to one of ordinary skill in the art before the time of filing that Amarasingham would be capable of storing patient data that is only electronic health insurance claim data. Paragraphs [0008]-[0014] of Amarasingham teaches a data store operable to receive and store clinical and non-clinical data. Patient non-clinical data may include race, gender, age, social data, behavioral data, lifestyle data, economic data, type and nature of employment, job history and medical insurance information. This means that any combination of clinical and non-clinical data in the data store, including merely medical insurance information, is taught by Amarasingham.
Amarasingham does not explicitly teach a risk logic module configured to identify a pool of pregnant patients and to apply the predictive model to only the electronic health insurance claim data of the pool of pregnant patients.
However, it would have been obvious to one of ordinary skill in the art before the time of filing that Amarasingham would be capable of applying the predictive model to only the electronic health insurance claim data. Paragraphs [0008]-[0014] of Amarasingham teaches a data store operable to receive and store clinical and non-clinical data. Patient non-clinical data may include race, gender, age, social data, behavioral data, lifestyle data, economic data, type and nature of employment, job history and medical insurance information. This means that any combination of clinical and non-clinical data in the data store, including merely medical insurance information, is taught by Amarasingham. Further, paragraphs [0015]-[0024] of Amarasingham teaches that a predictive model is used to determine a risk score for adverse events for the patient based on the available data and that the risk score can be determined from the adverse events involving a pool of pregnant patients as taught by paragraphs [0069]-[0070] of Amarasingham. When this data merely includes only medical insurance information, the predictive model is applied to only the electronic health insurance claim data. Accordingly, applying the predictive 
Amarasingham does not explicitly teach determining a risk score for each pregnant patient in response to the weighted risk variables and risk thresholds to identify at least one patient who is at risk for preterm birth. 
However it would have been obvious to one of ordinary skill in the art before the time of filing that Amarasingham would be capable of determining a risk score for each pregnant patient in response to the weighted risk variables and risk thresholds to identify at least one patient who is at risk for preterm birth. Paragraphs [0018]-[0024] and [0069]-[0070] of Amarasingham describes at least a predictive modeling process that calculates a risk score for the patient and specifies how to categorize and weigh each variable or risk factor in order to calculate the predicted probability of an adverse event. The teaching further describes that some adverse events are associated with perinatal cases including an indication of preterm labor. Accordingly, determining a risk score for each pregnant patient in response to the weighted risk variables and risk thresholds to identify at least one patient who is at risk for preterm birth is rendered obvious in light of the teachings of Amarasingham.
As per claim 2, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches further comprising an artificial intelligence tuning module adapted to automatically adjust the weights of the plurality of risk variables in response to trends in the patient data. (Paragraphs [0018]-[0024] of Amarasingham
As per claim 3, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches further comprising an artificial intelligence tuning module adapted to automatically adjust the risk thresholds of the plurality of risk variables in response to trends in the patient data. (Paragraphs [0018]-[0024] of Amarasingham. The teaching describes at least artificial intelligence model tuning process may automatically modify or improve a predictive model, adjust the predictive weights of variables and adjust the threshold values of specific variables.)
As per claim 4, 
Amarasingham teaches the limitations of claim 1.
Amarasingham further teaches further comprising an artificial intelligence tuning module adapted to automatically add or remove risk variables in the at least one predictive model in response to trends in the patient data. (Paragraphs [0018]-[0024] of Amarasingham. The teaching describes at least artificial intelligence model tuning process may automatically modify or improve a predictive model, adjust the predictive weights of variables and adjust the threshold values of specific variables.)
As per claim 5, 
Amarasingham teaches the limitations of claim 1.
Amarasingham further teaches further comprising an artificial intelligence tuning module adapted to automatically adjust at least one of the weights, risk thresholds, and risk variables in response to trends in the patient data. (Paragraphs [0018]-[0024] of Amarasingham. The teaching describes at least artificial intelligence model tuning process may automatically modify or improve a predictive model, adjust the predictive weights of variables and adjust the threshold values of specific variables.)
As per claim 6, 
Amarasingham teaches the limitations of claim 1.
Amarasingham further teaches further comprising an artificial intelligence tuning module adapted to automatically adjust a parameter in the predictive model in response to detecting a change in the patient data to improve the accuracy of risk score determination. (Paragraphs [0018]-[0024] of Amarasingham. The teaching describes at least artificial intelligence model tuning process may automatically modify or improve a predictive model, adjust the predictive weights of variables and adjust the threshold values of specific variables.)
As per claim 7, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches wherein the data store is configured to receive and store real-time and historic patient data. (Paragraphs [0122]-[0126] of Amarasingham. The teaching describes at least a data store operable to receive and store clinical and non-clinical data that analyzes real-time and historical patient data. The patient care surveillance system 10 is operable to provide disease identification, risk identification and adverse event identification.)
As per claim 8, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches wherein the data presentation module is further configured to generate and transmit notification and information to at least one of patient, family, and care team members in a form selected from at least one member of the group consisting of text message, multimedia message, instant message, voice message, e-mail message, web page, web-based message, web pages, web-based message, and text files. (Paragraphs [0008]-[0014] and [0122]-[0126] of Amarasingham. The teaching describes at least communicating with web-based 
As per claim 9, 
Amarasingham teaches the limitations of claim 8. 
Amarasingham further teaches further comprising an artificial intelligence tuning module adapted to automatically determine content of notification and information generated and transmitted in response to a risk score of at least one patient via the data presentation module. (Abstract and Paragraphs [0018]-[0024] of Amarasingham. The teaching describes at least a data presentation module operable to present information associated with at least one adverse event to a healthcare professional, the information including contextual information associated with the adverse event.)
As per claim 10, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches wherein the data presentation module is further configured to generate and transmit notification and information to at least one mobile device. (Paragraphs [0008]-[0014] and [0122]-[0126] of Amarasingham. The teaching describes at least that output may delivered wirelessly via electronic fax, email, SMS, MMS to a mobile phone, tablet computer or mobile computer.)
As per claim 11, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches wherein the data presentation module further comprises a dashboard interface adapted to present and display information in response to a user request. (Paragraphs [0008]-[0014] and [0081]-[0086] of Amarasingham. The 
As per claim 12, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches wherein the data store is configured to receive and store patient data comprising data related to the patient's medical claims, eligibility for coverage, insurance membership, and healthcare provider. (Abstract and Paragraphs [0008]-[0014] of Amarasingham. The teaching describes at least a patient care surveillance system which comprises a data store operable to receive and store clinical and non-clinical data. Patient non-clinical data may include race, gender, age, social data, behavioral data, lifestyle data, economic data, type and nature of employment, job history and medical insurance information.)
As per claim 13, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches wherein the data store is configured to receive and store patient data comprising a social determinant of health. (Paragraphs [0008]-[0017] and [0021]-[0022] of Amarasingham. The teaching describes at least addictive substance use, patient data that include real-time and historical pre-existing clinical and non-clinical data, habits (i.e. smoking/non-smoking), current medications and risky health behaviors (i.e. use of illicit drugs or substance.)
As per claim 14, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches wherein the data store is configured to receive and store patient data comprising medical claim data that comprise data on or related to type of claim (inpatient, long term care, prescription drug, etc.), type of service, beginning and Paragraphs [0008]-[0017] of Amarasingham. The teaching describes at least patient non-clinical data may include race, gender, age, social data, behavioral data, lifestyle data, economic data, type and nature of employment, job history, medical insurance information, lab results, medication assignments and changes, EKG results/diagnosis and prescribed treatment.)
As per claim 15, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches wherein the data store is configured to receive and store patient data comprising eligibility data that comprise data on or related to identification number(s), date of birth, gender, race/ethnicity, county, zip code, plan type, basis of eligibility, eligibility group, days of eligibility, and income level. (Paragraphs [0008]-[0017] of Amarasingham. The teaching describes at least patient non-clinical data may include race, gender, age, social data, behavioral data, lifestyle data, economic data, type and nature of employment, job history, medical insurance information, lab results, medication assignments and changes, EKG results/diagnosis and prescribed treatment.)
As per claim 16, 
Amarasingham teaches the limitations of claim 1. 
Amarasingham further teaches further comprising a data integration logic module configured to receive the patient data and perform data extraction and data scrubbing on the received patient data. (Paragraphs [0018]-[0024] of Amarasingham. The teaching describes at least data extraction process extracts clinical and non-clinical data from data sources using various technologies and protocols. A data cleansing process 
As per claim 17, 
Claim 17 is substantially similar to claim 2. As such claim 17 is rejected for the same reasons as claim 2. 
As per claim 18, 
Claim 18 is substantially similar to claim 7. As such claim 18 is rejected for the same reasons as claim 7.
As per claim 19, 
Claim 19 is substantially similar to claim 12. As such claim 19 is rejected for the same reasons as claim 12.
As per claim 20, 
Claim 20 is substantially similar to claim 4. As such claim 20 is rejected for the same reasons as claim 4.
As per claim 21, 
Claim 21 is substantially similar to claim 5. As such claim 21 is rejected for the same reasons as claim 5.
As per claim 22, 
Claim 22 is substantially similar to claim 13. As such claim 22 is rejected for the same reasons as claim 13.
As per claim 23, 
Claim 23 is substantially similar to claim 14. As such claim 23 is rejected for the same reasons as claim 14.
As per claim 24, 
Claim 24 is substantially similar to claim 15. As such claim 24 is rejected for the same reasons as claim 15.
As per claim 25, 
Claim 25 is substantially similar to claim 16. As such claim 25 is rejected for the same reasons as claim 16.
As per claim 26, 
Claim 26 is substantially similar to claim 1. As such claim 26 is rejected for the same reasons as claim 1.
As per claim 27, 
Claim 27 is substantially similar to claim 6. As such claim 27 is rejected for the same reasons as claim 6.
As per claim 28, 
Claim 28 is substantially similar to claim 12. As such claim 28 is rejected for the same reasons as claim 12.
As per claim 29, 
Claim 29 is substantially similar to claim 13. As such claim 29 is rejected for the same reasons as claim 13.
As per claim 30, 
Claim 30 is substantially similar to claim 14. As such claim 30 is rejected for the same reasons as claim 14.

Response to Arguments
Applicant's arguments filed February 03, 2021 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the limitations of claims 1, 17 and 26 are not directed to a mental process. After further consideration of the claim language, the examiner still finds the claim language to be directed to an abstract idea and has updated the rejection above to show that the claims are directed to the abstract idea of certain methods of organizing human activity. 
The applicant further argues that the claims contain additional elements that are sufficient to provide a practical application or something significantly more. Specifically, the applicant argues that the additional elements provide a technological solution to a technological problem through limiting the type of data being processed to insurance claim data of a patient and limiting the patient pool to pregnant patients as opposed to every patient in the data store. These features, according to the applicant, provide a more efficient way to process data resulting in risk results in a faster time as compared to other means. The examiner respectfully disagrees. There is no indication that the claimed system actually processed data faster than any other system. While cutting down the data that is being processed to a specific group does give the appearance of data being processed quicker, there is no evidence that the data actually being worked on is being processed faster. For example, if the data store has a patient pool of 100 patients in it, each with 5 different types of data in need of being processed, this data would have a certain time associated with it to process, herein referred to as the reference time. This reference time would necessarily be more than the time required to process the data of a subset group of this patient pool. If 20 patients were identified as being pregnant, the computer would necessarily process this data quicker than the reference time because there are fewer data points to analyze without any improvement to the technology. Further, this time would also shortened if each patient only had 1 type of data to be analyzed. The technological improvement that the applicant is arguing for is trying to say that the claimed system processes the 100 patients, each with 5 types of 
The applicant argues against the use of Amarasingham in rejecting claims 1-30 under 35 U.S.C. 102. To clarify, the examiner has not rejected claims 1-30 under 35 U.S.C. 102, but rather under 35 U.S.C. 103. The concerns the applicant brings up will still be considered, but under 35 U.S.C. 103. Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive:
The applicant argues that Amarasingham does not teach the limitations of claims 1, 17 and 26 because Amarasingham does not teach, for example in claim 1, “a risk logic module configured to identify a pool of pregnant patients and to apply the predictive model to only the electronic health insurance claim data of the pool of pregnant patients to determine a risk score for each pregnant patient in response to the weighted risk variables and risk thresholds to identify at least one patient who is at risk for preterm birth”. Specifically the applicant argues that because Amarasingham teaches that the data store is operable to store clinical and non-clinical data, this means that Amarasingham cannot teach that the data store only uses electronic health insurance claim data in its risk assessment. The examiner respectfully disagrees. Amarasingham teaches that the data store may contain clinical and non-clinical data, but it would have been obvious to one of ordinary skill in the art that any embodiment supported by the teaching would be taught by the prior art. This understanding would have brought one of ordinary skill in the art to configure Amarasingham’s data store to store only data that is needed. Because Amarasingham teaches that the data store can store medical insurance information as patient information, the data store does not require any other information to perform the remaining functions of Amarasingham.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626